EXHIBIT 10.4

FIRST AMENDMENT TO

KEY OFFICER COMPENSATION AGREEMENT

THIS FIRST AMENDMNT TO KEY OFFICER COMPENSATION AGREEMENT (this “Amendment”)
dated as of October 15, 2003 (the “Effective Date”), is entered into by and
between Georgia Bank & Trust Company of Augusta, a Bank organized and existing
under the laws of the State of Georgia (the “Bank”), and Ronald L. Thigpen, an
executive of the Bank (the “Executive”).

R E C I T A L S:

A. The Bank and the Executive are parties to that certain Executive Salary
Continuation and Participation Agreement dated October 1, 2000 (the
“Agreement”).

B. The Bank and the Executive wish to amend the Agreement to make the changes
set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and in further
consideration of the mutual agreements set forth herein, effective as of the
Effective Date, the Bank and the Executive hereby agree as follows:

1. DEFINITIONS. Capitalized terms used in this Amendment and not otherwise
defined herein have the meanings defined for them in the Agreement.

2. AMENDMENTS TO AGREEMENT AS OF EFFECTIVE DATE. Effective as of the Effective
Date, the Agreement is amended as follows:

(A) Section 4.d. is amended in its entirety to read as follows:

“d. Incentive Compensation – Change of Control. In the event of a change of
control of the Bank as defined herein, Executive shall be entitled (in
additional to the benefits set forth hereinabove) upon closing of the
transaction effecting such change of control to a cash payment of an amount
equivalent to two times the Executive’s average base salary plus cash bonuses
paid during the last (3) years (minus such federal and state income tax
withholding and social security taxes as may be applicable to the Bank under
federal or state law) as a result of such financial transaction.

Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined in a written opinion by a firm of certified public
accountants selected by the Bank (such determination to be made within thirty
(30) days of a request by the Executive following a change of control)

 

131



--------------------------------------------------------------------------------

or by the Internal Revenue Service that any payment or distribution by the Bank
to or for the benefit of the Executive under this Agreement (a “Payment”) would
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (“the Code”) (such excise tax, together with any
interest and penalties accrued due to the Executive’s failure to pay or
underpayment of such tax in reliance on the opinion of the Bank’s firm of
certified public accountants, are hereinafter collectively referred to as the
“Excise Tax”) , then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including any Excise Tax, imposed upon the Gross-Up Payment, the
Employee retains an amount of the Gross-Up Payment equal to the excise Tax
imposed upon the Payments. The Executive shall promptly notify the Bank in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Bank of the Gross-Up Payment. The Executive shall
provide the Bank with a reasonable opportunity to contest such claim.

For the purpose of this section, “change in control” of the Bank shall mean:

 

  (i) any transaction, whether by merger, consolidation, asset sale, tender
offer, reverse stock split or otherwise, which results in the acquisition of
beneficial ownership, as such term is defined under the rules and regulations
promulgated under the Securities Exchange Act of 1934, as amended, by a person
or entity or any group of persons or entities acting in concert, of 50% or more
of the outstanding shares of common stock of GBFC;

 

  (ii) the sale of all or substantially all of the assets of the Bank and/or
GBFC; or

 

  (iii) approval by the shareholders of GBFC of a plan of liquidation of GBFC or
the Bank.”

(B) Section 4.e. is deleted in its entirety. The Bank and the Executive
acknowledge that the Executive is party to a separate Executive Salary
Continuation Agreement dated October 1, 2000, that addresses the benefit
described in Section 4.e.

(C) Section 4.f. is amended in its entirety to read as follows:

“f. Other. The Executive shall be eligible to participate in the Group Medical
and Life Insurance Plan, 401K Savings Plan and Cafeteria Plan, if and to the
extent that such are provided to all Bank employees.”

 

132



--------------------------------------------------------------------------------

3. AGREEMENT TO REMAIN IN EFFECT. Except as specifically modified by this
Amendment, the Agreement shall remain in full force and effect in accordance
with its terms.

4. GOVERNING LAW, SUCCESSORS AND ASSIGNS, ETC. This Amendment shall be governed
by and construed in accordance with the laws of the State of Georgia and shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

5. SEVERABILITY. If any provision of this Amendment shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

6. COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which so executed shall be deemed an original, but all counterparts
shall together constitute but one and the same instrument.

[Signature Page Follows]

 

133



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank and the Executive have caused this Amendment to be
duly executed and delivered, effective as of the date first set forth above.

 

GEORGIA BANK & TRUST COMPANY By:   /s/ E. G. Meybohm Its:   Chairman of the
Board

 

/s/ Ronald L. Thigpen Ronald L. Thigpen

 

134